IA115th CONGRESS1st SessionH. J. RES. 11IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Jenkins of West Virginia (for himself, Mr. Barr, Mr. Rogers of Kentucky, Mr. Griffith, and Mr. Tipton) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONDisapproving the rule submitted by the Department of the Interior known as the Stream Protection Rule. 
That Congress disapproves the rule submitted by the Office of Surface Mining Reclamation and Enforcement of the Department of the Interior relating to the Stream Protection Rule (published at 81 Fed. Reg. 93066 (December 20, 2016)), and such rule shall have no force or effect. 